Citation Nr: 1451168	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  06-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 and from December 1972 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board denied this claim in a March 2011 decision.  The Veteran appealed that decision and in September 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand this appeal to the Board.

The Board remanded this case for additional development in June 2012.  For the reasons described below, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case, in part, so that a VA medical opinion could be provided to address whether the Veteran's sleep apnea was related to his (and his family's) competent and credible complaints in service and after service, or whether it was secondarily related to his hypertension or allergic rhinitis.

Subsequently an examination and opinion was provided in May 2013.  With respect to the question as to whether the Veteran's sleep apnea was related to military service, the examiner commented that this could not be resolved without resort to speculation, as there were many possible causes for the Veteran's symptoms of snoring, trouble breathing, and daytime fatigue, and he was not diagnosed with sleep apnea until 12 years after service.

The U.S. Court of Appeals for Veterans Claims has admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

While the May 2013 examiner has rendered an opinion in this case that the issue cannot be resolved without resort to mere speculation, it is not clear if this is due to the limits of knowledge of the examiner and/ or whether the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Jones, 23 Vet. App at 390.  Therefore, a supplemental opinion is warranted.

With respect to the issue of whether the sleep apnea was caused or aggravated by the allergic rhinitis or hypertension, the opinion addressed the causation issue, but did not clearly address the issue of whether the hypertension and/ or allergic rhinitis aggravated the Veteran's sleep apnea.  For this reason, the supplemental opinion should address this matter, as well.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the previous examiner who provided the May 16, 2013 examination and opinion, if available, for a supplemental opinion.  If the previous examiner is not available, reschedule the Veteran for another respiratory examination to determine the nature of his obstructive sleep apnea, and to obtain an opinion as to whether such is possibly related to service or a service-connected disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran (if deemed warranted), the examiner should address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea arose during service or is otherwise related to service, to include related to his sinus complaints and reports of trouble sleeping?

In answering this question please consider the following:

1)  His wife's statements that she has witnessed his sleep habits since September 1976 and noticed a slow and gradual worsening. She reported that the Veteran has complained of sore throats, trouble breathing at night, and feeling tired in the morning and throughout the day.  She noted that from August 1988 his snoring had become so bad that he would wake up several times during the night gasping for air and attempting to catch his breath. 

2)  The Veteran's daughter related that she had observed the Veteran snoring loudly from August 1980 to August 1988.  She noted that he would often gasp for air, which would eventually wake him up.  He also reportedly took naps whenever possible and never seemed fully rested. 

The Board finds the statements of the Veteran's wife and daughter to be credible.  Thus, for purposes of the examination report, the examiner is asked to assume that during service the Veteran had problems with snoring and trouble breathing at night, and appeared tired throughout the day.  

3)  It is also important to note that the Veteran reported frequent trouble sleeping during service examinations in January 1971, November 1972, December 1975, and May 1991.  In physician's summaries it was noted that the cause of the trouble sleeping was unknown (1971), the Veteran has occasional insomnia (1972), trouble sleeping began in high school (1975), and that trouble sleeping began in 1970 and was associated with sinusitis (1991).  The Veteran made several complaints regarding sinusitis during service.

 (b)  Is it at least as likely as not that the Veteran's current obstructive sleep apnea was aggravated by (permanent worsening of the condition beyond the normal course of the condition) service-connected hypertension or allergic rhinitis?

For purposes of this examination request, the clinician is advised that the Board finds credible the testimony that during service the Veteran had problems with snoring and trouble breathing at night, and appeared tired throughout the day.  That is, despite the fact that the service treatment records may be silent for complaint or treatment for a sleep apnea diagnosis, in formulating the requested opinions, the clinician is to assume that the Veteran had in-service problems with snoring and trouble breathing at night.  

The Veteran has also submitted some internet research from the Mayo Clinic.  The examiner should consider this additional information and these theories of entitlement. 

All findings, along with a fully articulated rationale for any opinion expressed, should be set forth in the examination report. 

If any of the examiner's findings are speculative in nature, it is essential that he or she provide a rationale for why an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that would enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
2.  After the development requested above has been completed to the extent possible, the record should again be reviewed. If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



